Citation Nr: 1625032	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for erectile dysfunction. 

3. Entitlement to service connection for chloracne.

4. Entitlement to an increased rating for coronary artery disease, rated 60 percent disabling.

5. Entitlement to a separate rating for hypertension. 

6. Entitlement to service connection for a bilateral foot disability.

7. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in June 2010 and May 2012.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

In July 2001, the San Diego RO, in part, awarded service connection for coronary artery disease with hypertension as both conditions were found to be secondary to his service-connected posttraumatic stress disorder.  Subsequently, San Diego RO continued a 60 percent rating assigned for the same joint condition; the Veteran appealed this joint rating.  As the Veteran is seeking the maximum possible benefit for his disability on appeal, the Board also asserts jurisdiction over the issue of entitlement to a separate rating for hypertension.

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

During the hearing, the Veteran expressed interest in pursuing claims of entitlement to aid and attendance, entitlement to an increased rating for diabetes mellitus, and entitlement to compensation under 38 U.S.C. 1151 for injuries incurred in March 2012.  The San Diego RO denied these claims in a September 2013 rating decision, and the Veteran expressed timely disagreement in October 2013.  A statement of the case was issued in March 2013, but the Veteran did not perfect a timely appeal; therefore, the Board does not have jurisdiction over these issues at this time.

The issues of entitlement to aid and attendance, entitlement to an increased rating for diabetes mellitus, and entitlement to an increased rating for diabetes mellitus, and entitlement to compensation under 38 U.S.C. 1151 for injuries incurred in March 2011 have been raised by the record in statements made on March 9, 2016 (Hearing Transcript p.2), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for erectile dysfunction, a bilateral foot disability, and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for erectile dysfunction was denied by an unappealed August 2008 rating decision.

2. Since the August 2008 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to herbicides.

4. The Veteran has a current diagnosis of chloracne that has manifested with symptoms of oily skin, comedones, papules, pustules with discharge, which has resulted in scarring of the face and neck since 1970.
 
5. The Veteran's coronary artery disease does not result in a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent and there is no evidence of chronic congestive heart failure.

6. During the appeal period, the Veteran's hypertension has been well controlled with medication and has not been shown to manifest with diastolic blood pressure predominately 120 or more or systolic blood pressure of 200 or more.


CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The evidence received since the August 2008 rating decision is new and material, and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 4.118, Diagnostic Codes 7800, 7829 (2015).

4. The criteria for a rating in excess of 60 percent for the Veteran's coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Codes 7005-7017 (2015).

5. The criteria for a separate rating 10 percent rating, but not in excess of 10 percent, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.104, DC 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

New and Material Evidence 

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's claim for service connection for erectile dysfunction was denied in an August 2008 rating decision on the basis that the evidence did not demonstrate that the Veteran had erectile dysfunction during service or that his current condition was caused by his active service or a service-connected condition. 

Since that rating decision, additional evidence has been associated with the claims file.  In April 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran had impaired fasting glucose that could be related to the Veteran's erectile dysfunction; however, as the Veteran did not have a current diagnosis of diabetes the examiner could not opine whether the Veteran's erectile dysfunction was related to his impaired fasting glucose.  The Board notes, however, that the Veteran currently is service-connected for diabetes mellitus and that treatment records from the Loma Linda Health Care System indicate that the Veteran was diagnosed with diabetes mellitus in May 2011.  Additionally, VA records from April 2013 indicate that the medications for the Veteran's service-connected ischemic heart disease or hypertension may be interfering with his ability to treat his erectile dysfunction.  

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether there exists a nexus between several of the Veteran's service-connected conditions (diabetes mellitus, coronary artery disease, hypertension) and his erectile dysfunction.  The Board finds that this evidence triggers the VA's duty to assist to provide the Veteran with an examination to determine whether his erectile dysfunction has been caused by (or aggravated by) any of his service-connected conditions or his medications for these conditions.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, new and material evidence has been received, and reopening the claim is warranted.

Service Connection for Chloracne

After a careful review of the record, the Board finds that service connection for chloracne is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of chloracne, that the Veteran was exposed to herbicides during his service in the Republic of Vietnam, and that the Veteran's condition more closely approximated a compensable evaluation within a year of his last exposure to herbicides; therefore, his chloracne is presumed to be related to his in-service herbicide exposure. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In April 2012, the Veteran was diagnosed with chloracne by a VA examiner.  The examiner noted that the Veteran reported complaints of oily skin, comedones, papules, pustules and resulting discharge that began in 1969.  The examiner noted that the Veteran's condition had caused many scars on his cheek, forehead and below his mouth that were described as disfiguring.  The Veteran has reported that while he no longer works, his condition causes him embarrassment and that he used to wear a beard to cover up parts of his face and neck.  

During the Veteran's March 2016 Board hearing, the Veteran reported that he didn't initially report his condition or seek treatment because he did not understand that the condition warranted service connection and that he would have been criticized for reporting acne during his active service.    

As noted above, chloracne is a disease deemed associated with herbicide exposure, under VA law.  As the Veteran's exposure to herbicides is conceded, service connection is warranted for chloracne if it is shown to be have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309)(e).  

Under Diagnostic Code 7829, a noncompensable rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A maximum schedular rating of 30 percent is warranted for deep acne affecting 40 percent or more of the face and neck.  Under Diagnostic Code 7829, the disability can instead be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7800 applies to burn scars of the head, face or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars with one characteristic of disfigurement.

Note 1 of Diagnostic Code 7800 provides that the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar of 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpitation, (4) scar adherent to underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sw. cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

While the extent of the Veteran's condition within a year of separation from his active service is unclear, the Board finds that the Veteran is competent to report the history of his symptoms of oily skin, comedones, papules, pustules and resulting discharge.  The Veteran also indicated that his condition has been disfiguring and has caused him embarrassment since his active service.  The 2012 VA examiner indicated that the Veteran's condition was disfiguring and a July 2015 evaluation indicated that the Veteran had scarring of the face with "craters."  This would indicate a surface contour of scar that is depressed on palpitation.  While the 2012 VA examiner did not indicate that the Veteran had any depressed scars, the examiner indicated that the Veteran had "multiple scars too numerous to count on the face" that were disfiguring.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's chloracne manifested to a compensable degree within a year of his last exposure to herbicides and that service connection is warranted for chloracne.  See 38 C.F.R. §§ 3.102; 4.3.  

Increased Ratings for Coronary Artery Disease and Hypertension

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); however, the Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

As noted above, the Veteran expressed disagreement with the rating assigned for coronary artery disease with hypertension in the June 2010 rating decision.  While these conditions have been rated a single disability throughout this appeal, hypertension does not constitute the same disability as coronary artery disease.  Moreover, the Note (3) for Diagnostic Code 7101 states that hypertensive vascular disease (or hypertension) should be evaluated separately from hypertensive heart disease and other types of heart disease; therefore, the Board finds that separate ratings for coronary artery disease and for hypertension are warranted, and the conditions will be addressed separately.  

Rating in Excess of 60 Percent for Coronary Artery Disease 

In February 2010, the Veteran reported that his heart disease, currently rated 60 percent disabling, had increased in severity and that a higher disability evaluation was warranted.  While the Board concedes that the Veteran's condition causes severe symptoms, the evidence does not indicate that the symptoms caused by the Veteran's coronary artery disease meet the requirements for a rating in excess of 60 percent under Diagnostic Code 7005.  

The Veteran's coronary artery disease is currently assigned a 60 percent disability rating under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease).  The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 Note (2) (2015).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015.
	
Under Diagnostic Code 7005, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Due to the Veteran's claim for an increase, he was afforded a VA examination in June 2014.  The examiner reported that the Veteran previously underwent a balloon angioplasty in 1994 and had stent placement in at the San Diego VA in 2007.  The examiner indicated that the Veteran's did not have a history of myocardial infarction, coronary bypass surgery, congestive heart failure, or implantation of a pacemaker or an automatic implantable cardioverter defibrillator.   

The examiner indicated that a diagnostic exercise test was not completed, because it was not required as part of the Veteran's treatment plan.  Interview based testing indicated that the Veteran reported symptoms of dyspnea and fatigue with activities such as light yard work (weeding), mowing lawn with a power mower, and brisk walking.  An echocardiogram indicated that the Veteran's left ventricular ejection fraction was 55-60 percent.  None of these findings would warrant a rating in excess of 60 percent for coronary artery disease under the rating schedule.  

The Veteran indicated during his March 2016 Board hearing that he did not believe that the interview based system accurately gauged the severity of his symptoms.  "And my concern is, lately, since 2012, I haven't had a, a really good exam, like a stress test with an injection and so forth because of the procedures they have here."  

While the Board is sympathetic to the Veteran's complaints, the June 2014 examination took into account the Veteran's reports of his level of activity and did not provide a stress test as one was not determined to be appropriate based upon his treatment plan.  As the rating schedule itself indicates that interview based METs testing is an appropriate test, the Board does not find this testing inadequate because the Veteran would prefer an excise based examination that could be harmful to his health.  Moreover, the Veteran's medical history indicates that the Veteran underwent a stress test in November 2008, slightly over a year prior to the Veteran's claim for an increased rating.  This tests indicated that the Veteran actually displayed higher capacity for METS than indicated by interview based METs testing.  His expected MET level was 8.6 and he achieved 13.5, which was 157 percent of his predicted MET level.  Another stress test conducted on October 20, 2008, indicated that the Veteran achieved 7 METs, which also does not support a rating in excess of 60 percent under DC 7005.

A complete cardiac report completed on March 13, 2015, submitted by the Veteran, reported that the Veteran's overall left ventricular systolic function was low-normal with an ejection fraction between 50-55%, which is much closer to the criteria for a 60 percent rating (30 to 55 percent), than the criteria for a 100 percent rating (less than 30 percent).  This report did not otherwise indicate that the Veteran's condition caused symptoms or impairment that met the criteria for a 100 percent rating for coronary artery disease.  

The Veteran has provided lay statements regarding the severity of his condition.  During his 2016 hearing, he stated that his only current treatment was medication and that he uses it as necessary for angina (chest pain).  He stated that he tries not to "overwork himself" and he's learned to back off the exertion, but "not completely."  The Board finds the Veteran's testimony both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

However, the lay evidence does not show that the Veteran's coronary artery disease more closely reflects the criteria described by the 100 percent criteria under DC 7005.   He has not reported that he experienced chronic congestive heart failure or even multiple instances of congestive heart failure during a one year period, a left ejection fraction of less than 30 percent.  He reported experiencing symptoms of chest pain, shortness of breath, and reduced ability to exert himself.  However, these statements do not show that these symptoms occur before a workload of less than 3 METs, and the examiner's determination is based upon an interview with the Veteran.  Accordingly, the Board finds that the medical evidence that provides an estimate in METs is of greater probative value.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's coronary artery disease does not more closely approximate a 100 percent rating at any point on appeal.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2015).  There is no evidentiary basis upon which to assign a rating in excess of 60 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  See Hart, 21 Vet. App. at 505.

Entitlement to a Separate Rating for Hypertension

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated as follows: 

A 60 percent rating is warranted for predominant blood pressure of 130 or more.  A 40 percent rating is warranted for predominant blood pressure of 120 or more.  A 20 percent rating is warranted for predominant diastolic blood pressure of 110 or more, or systolic pressure of 200 or more.  A 10 percent rating is warranted for predominant diastolic blood pressure of 100 or more, or systolic pressure of 160 or more or when continuous medication is used for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008-2015).

The Veteran has been prescribed medication to control his blood pressure throughout the appeal period.  Medical records from July 1996 indicate that the Veteran had a history of hypertension that resulted in his diagnosis of the condition and resulted in prescribed medication.  In January 18, 1984, his blood pressure was 170/110.  In April 10, 1984, his blood pressure was 160/110.  On April 28, 1984, his blood pressure was 140/100.

During examination in October 2008, three blood pressure readings were reported as 130/88, 124/84, and 126/76.   The June 2014 examiner noted that the Veteran had a current diagnosis of hypertension that was controlled by medication.  During the examination, the Veteran had blood pressure readings of 132/78, 132/78, and 132/78. 

The veteran's service-connected hypertension is manifested by hypertension that is fairly well controlled with medication.  The evidence of record does not show predominant diastolic blood pressure of 120 or more or systolic pressure of 200 or more during the appeal period.  Comparing the Veteran's symptoms to provisions of Diagnostic Code 7101, the Board notes that a 20 percent rating, or higher, is available for predominant diastolic blood pressure readings of 110 or more or for systolic blood pressure readings of 200 or more.  As the Veteran's blood pressure, while treated with medication does not meet these criteria, the Board finds that a rating 10 percent, but not in excess of 10 percent, is warranted for hypertension.  38 C.F.R. § 4.104, DC 7101, 4.3. 

Extraschedular Consideration

In evaluating the Veteran's claims for increased ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease or his hypertension with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes their respective disability level and symptomatology, as discussed above.  The functional impairment caused by the Veteran's coronary artery disease or his hypertension, including his reduced METs and ejection fraction, as well as his symptoms of dizziness, dyspnea, and fatigue are all contemplated by the rating schedule.  There is no indication that either of these conditions results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.  As the Veteran's symptoms are contemplated by the rating schedule, the first prong of the Thun criteria has not been met and referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in a letter sent to the Veteran in April 12, 2010.  While the notice addressed coronary artery disease and hypertension as one issue, the letter indicated that additional evidence could be submitted to show how these disabilities had increased in nature and provided instruction on the evidence used to determine an increased rating.  Accordingly, the Board finds that the duty to notify was fulfilled.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes statements from the Veteran, VA treatment records, identified private treatment records, and multiple VA examination reports.  

Additionally, in March 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned attempted to identify the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  To the extent that the severity of the Veteran's hypertension was not addressed during the Veteran's hearing, the Board notes that opportunities were provided by the undersigned to provide testimony on all issues on appeal, including the jointly rated coronary artery disease with hypertension, and was asked to describe how the service-connected issues had worsened in severity and caused functional impairment in his daily life.  Further, the Veteran confirmed the issues that he desired to address during the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

All obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The petition to reopen a previously denied claim for service connection for erectile dysfunction is granted.

Entitlement to service connection for chloracne, to include as due to herbicide exposure, is granted.

A disability rating in excess of 60 percent for coronary artery disease is denied. 

A separate evaluation of 10 percent, but not in excess of 10 percent, for service-connected hypertension is warranted. 




REMAND

The Board finds that the remainder of the Veteran's claims must be remanded for further development prior to adjudication by the Board.  

First, with regard to the Veteran's claim for entitlement to service connection for erectile dysfunction, the evidence of record indicates that this condition may have been caused by, or aggravated by, either his service-connected diabetes mellitus or the medications for his service-connected coronary artery disease or hypertension.  The Veteran has not been afforded an examination regarding the etiology of this condition.  As the Veteran has a current diagnosis of erectile dysfunction, and the evidence of record indicates a possible link between these service-connected conditions and the Veteran's condition, the Board finds that a VA medical opinion should be obtained.  See McLendon, 20 Vet. App. at 83.  

The Board also finds that medical opinions should be obtained regarding the etiologies of the Veteran's current bilateral foot disability and his bilateral peripheral neuropathy.  

The Veteran has argued that his current foot disorder is directly related to his active service.  During his March 2016 hearing, he reported that he has suffered from bilateral foot and heel pain since his active service.  A review of the Veteran's service treatment records indicate that the Veteran complained about bilateral heel pain in July 1969 due to his stateside footwear.  He was instructed to wear his "jungle boots" for relief.  On July 13, 1970 (the day before his normal separation examination) he was instructed to wear his "jungle boots" for three weeks.  The Veteran's medical records from the Loma Linda VAMC in April 2013 indicated that the Veteran had been diagnosed with plantar fascial fibromatosis since March 26, 2007.  As the Veteran has a current diagnosis of a bilateral foot disability, and the evidence of record indicates a possible link between this condition and his active service, the Board finds that a VA medical opinion should be obtained.  

The Veteran has also argued that he suffers from bilateral peripheral neuropathy secondary to his service-connected diabetes mellitus.  The Veteran has a current diagnosis of diabetes mellitus that is service-connected.  During an April 2012 VA examination, the Veteran was not noted to have peripheral neuropathy due to diabetes; however, a June 2014 primary care note at the Sun City Arizona Community Bases Outpatient Clinic (CBOC) indicates that a diabetic foot examination was abnormal and demonstrated "mild neuropathy."  The Board finds that an examination should be afforded to confirm this diagnosis as the Veteran's treatment records from June 2013 indicate that the Veteran suffered a back injury that may be causing symptoms of lower extremity radiculopathy.  Accordingly, the Board finds that a VA medical examination should be afforded to determine whether the Veteran has a current peripheral neuropathy disability, and if so, is it as least as likely as not that this condition is secondary to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the etiology of his current erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The statement from the April 2012 VA examiner that since the Veteran did not have a diagnosis of diabetes at that time, he could not say whether erectile dysfunction was related to his impaired fasting glucose at that time. 

ii. The April 24, 2013 note from the Loma Linda HCS indicating that the Veteran's heart medications were limiting his treatment options for his erectile dysfunction. 


The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that current erectile dysfunction is due to, or the result of, any of his service-connected conditions, including: diabetes mellitus, coronary artery disease, and hypertension. 

ii. Whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was aggravated beyond its natural progression by any of his service-connected conditions, including: diabetes mellitus, coronary artery disease, and hypertension.

iii. Whether it is at least as likely as not (50 percent or greater probability) that current erectile dysfunction is due to, or the result of, any of the medications prescribed for any of his service-connected conditions.

iv. Whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was aggravated beyond its natural progression by any of the medications prescribed for any of his service-connected conditions. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate examiner for a bilateral foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The service medical record from July 1969 where the Veteran complained of pain in his Achilles tendon areas secondary to stateside boots, and the instructions to "jungle boots."  

ii.  The July 13, 1970 instruction to wear his "jungle boots" for three weeks.

The examiner must provide opinions for the following:

i. Whether the Veteran has a current diagnosis of any bilateral foot condition, to include: plantar fascial fibromatosis.

ii. Whether any bilateral foot condition diagnosed during the appeal period, to include: plantar fascial fibromatosis, is at least as likely as not (50 percent or greater probability) due to or the result of the Veteran's active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate examiner for a peripheral neuropathy of the bilateral lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The June 2014 primary care note from the Sun City CBOC indicating mild neuropathy on a diabetic foot exam. 

The examiner must provide opinions for the following:

i. Whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.

ii. If so, whether the Veteran's peripheral neuropathy is at least as likely as not (50 percent or greater probability) due to or the result of the Veteran's diabetes mellitus or any other service-connected condition.

iii. Whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy was aggravated beyond its natural progression by any of his service-connected conditions. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


